Citation Nr: 1502117	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-28 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a disability manifested by trembling of the hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970, and from August 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran requested a Board hearing on his October 2012 Form 9 substantive appeal, which was scheduled for September 2014.  In September 2014, the Veteran canceled his request for a Board hearing.  Therefore, his request for a hearing is withdrawn, and this matter is ready for further review.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a disability manifested by trembling of the hands that is related to his active service, including due to exposure to herbicides in Vietnam.

As an initial matter, the Board notes acknowledges that the Veteran's service personnel records reflect that he served in Vietnam from June 1969 to April 1970.  Therefore, herbicide exposure is presumed.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).

In the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides for presumptive service connection for certain listed diseases, including Parkinson's disease.  The Board notes, however, that there is no evidence in the claims file of diagnosed Parkinson's disease, and the Veteran has not otherwise alleged that he has such.

The Veteran is not, however, precluded from proving entitlement to direct service connection for a disability manifested by trembling of the hands due to his presumed herbicide exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993).

A February 2010 VA treatment record reflects that the Veteran complained of tremors in his hands, and the physician noted a minor tremor in his hands.  It was also noted that the Veteran had hypothyroidism, and the Veteran's TSH was acceptable at that time and that he may therefore be adequate without his Synthroid.

A May 2011 general VA examination report reflects diagnosed intention tremor, right hand, but no etiological opinion was provided.

A February 2012 VA medical opinion was obtained.  The VA examiner, a nurse practitioner (not neurological) opined that the Veteran had no neurological disorder.  The VA examiner reasoned that tremors were not complained of or shown on VA examination in the May 2011.  The examiner opined that not consistently taking medication for hypothyroidism could cause intention tremors of the hands, and that the Veteran's PCP noted intention tremors and opined that they would subside with proper treatment of his thyroid condition.  The Board notes, however, that the May 2011 VA examiner did note that the Veteran had intention tremors.  Moreover, there is no record in the claims file of a PCP opining that the Veteran's tremors would subside if he regularly takes thyroid medication for hypothyroidism.  The Board does note that the May 2011 VA examiner had noted that the Veteran's peripheral edema (not tremors) would resolve if the Veteran took his medication to treat his hypothyroidism.  Therefore, the Board finds that the February 2012 VA medical opinion is of no probative value.

An April 2012 VA neurology consultation record reflects that the Veteran reported that his tremor first started 15 years prior.  The neurologist opined that the Veteran had essential tremor, that there were no features on history or exam of Parkinson's disease, and that the Veteran's TSH level was normal and, therefore, hyperthyroidism was an unlikely etiology.

The Veteran was afforded a neurological VA examination in September 2012.  The VA examiner recorded a diagnosis of essential tremors, and opined that it is not related to the Veteran's PTSD or medications therefore.  The examiner went on to explain the genetic factors involved, and also explained that it is the most common neurological disorder affecting five percent of the population.  The Board notes that it appears that the RO had requested an opinion to address any possible relationship to the Veteran's PTSD, although there is no evidence or argument in the claims file tending to indicate any relationship to the Veteran's service-connected PTSD or PTSD medications.

Thus, there is no medical opinion of record that addresses whether the Veteran's essential tremors had their onset during the Veteran's active service or are otherwise related to his periods of active service, including to his conceded herbicide exposure.  Therefore, the Board finds that this matter should be remanded to obtain a VA medical opinion from the September 2012 VA examiner to clarify whether the Veteran's essential or intention tremors are related to his periods of active service, including but not limited to conceded herbicide exposure.

In addition, the Veteran reported in May 2011 that his tremors began around eight years prior, and that all of his treatment has been at the VA medical center.  Also, he reported to the VA examiner in September 2000 that he had experienced tremors since around 2000.  The claims file includes very few VA treatment records - only from January to May 2010, and one April 2012 neurology record.  Therefore, on remand, all of the Veteran's VA treatment records dated since 2000 should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the paper or electronic claims file copies of all of the Veteran's VA treatment records dated since 2000.

2.  After the above development has been completed, ask the same VA examiner who prepared the September 2012 VA examination report to review the entire claims file, including a copy of the Board's remand, and to clarify whether it is "at least as likely as not" (50-50 probability) that the Veteran's essential tremors or intention tremors (or any other disagnosed disability characterized by trembling of the hands) are related to his active service, including but certainly not limited to conceded herbicide exposure.

Please explain to the VA examiner that an opinion regarding any possible relationship to the Veteran's PTSD or PTSD medications is not required or requested.

Also, please explain to the VA examiner that the Board understands that essential tremors or intention tremors are not among the diseases listed for which presumptive service connection may be awarded due to herbicide exposure.  Nevertheless, the Veteran may still prove entitlement to service connection due to his conceded herbicide exposure.

Any opinion must be accompanied by a complete rationale.  

Please ask the VA examiner to express any opinions provided in response to the above questions in terms of whether it is: "more likely than not" (likelihood greater than 50%), "at least as likely as not" (likelihood of 50-50), or "less likely than not" or "unlikely" (likelihood of less than 50%).  

If the same VA examiner who provided the September 2012 VA examination report is not available, request an opinion from another qualified examiner.  If the examiner determines that another examination is necessary to provide the requested opinion, one should be scheduled.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

